Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Eimori (US Pat. #6,740,584).
Regarding claim 1, Eimori teaches a semiconductor device, comprising:
a substrate [fig. 16f, 1];
a bottom etch stop layer over the substrate [fig. 16f, 2a];
a middle etch stop layer over the bottom etch stop layer [fig. 16f, 2b];
a top etch stop layer over the middle etch stop layer, wherein the top, middle, and bottom etch stop layers include different material compositions from each other [fig. 16f, 2c, column 15, lines 12-20, the three layers 2a,b and c have different impurity concentrations to allow different etch rates, therefore they have different material compositions];
a dielectric layer over the top etch stop layer [fig. 16f, 3]; and
a via extending through the dielectric layer and the top, middle, and bottom etch stop layers, wherein the via has a first sidewall in contact with the dielectric layer and slanted inwardly from top to bottom towards a center of the via and a second sidewall in contact with the bottom etch stop layer and slanted outwardly from top to bottom away from the center of the via [fig. 16f, the portion of the via in dielectric layer 3 is slanted inwardly from top to bottom, the portion of the via in contact with the bottom etch stop layer is slanted the opposite, outwardly from top to bottom].
Regarding claim 2, Eimori discloses the device of claim 1, wherein the first and second sidewalls intersect below a top surface of the top etch stop layer [fig. 16f, the intersection of the first and second sidewalls can be considered to be below the top surface of 2c].
Regarding claim 3, Eimori teaches the semiconductor device of claim 1, wherein the first and second sidewalls intersect below a top surface of the middle etch stop layer [fig. 16f, the intersection of the first and second sidewalls can be considered to be blow the top surface of 2b].
Claim(s) 11, 12 and 16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tsai et al. (US Pat. Pub. 2007/0040188).
Regarding claim 11, Tsai teaches a semiconductor device, comprising:
a substrate [fig. 4, 28];
a first dielectric layer over the substrate [fig. 4, 22, paragraph [0025], dielectric];
a second dielectric layer over the first dielectric layer, the first and second dielectric layers having different material compositions [fig. 4, 26, paragraphs [0025 and 0026], 22 can be SiN and 26 can be SiO2]; and
a via extending through the second and first dielectric layers, the via having an upper portion disposed above a boundary of the first and second dielectric layers and a lower portion disposed below the boundary, the lower portion having a first width measured at the boundary, a second width measured at a bottom of the via, and a third width measured between the boundary and the bottom of the via, wherein the third width is larger than the second width and the second width is larger than the first width [fig. 4, via 52, an upper portion above the boundary of the first and second dielectric layers and a lower portion below the boundary, the first width at the boundary being narrower than the second width at the bottom and a third width between the first and second being wider than both].
Regarding claim 12, Tsai discloses the semiconductor device of claim 11, wherein the first width is a smallest width of the via from top to bottom [fig. 4, the first width is equal to the narrowest portion of the via 52 from top to bottom].
Regarding claim 16, Tsai teaches the semiconductor device of claim 11, wherein the third width achieves a largest value in a lower half portion of the first dielectric layer [fig. 4, the widest portion is present in a lower half of 22].
Regarding claim 17, Tsai discloses an integrated circuit structure, comprising:
a substrate [fig. 4, 28];
an etch stop layer over the substrate [fig. 4, 22];
a low-k dielectric layer over the etch stop layer [fig. 4, 26, paragraph [0026] teaches material with dielectric constant of 1.2-3.5]; and
a conductive feature extending through the low-k dielectric layer and the etch stop layer, wherein the conductive feature has an upper portion disposed in the low-k dielectric layer and a lower portion disposed in the etch stop layer, wherein the lower portion has a largest width located below a top surface of the etch stop layer and a smallest width located above where the largest width is located, the smallest width being smaller than the largest width [fig. 4, 52, the lower portion has a largest width below a top surface of the etch stop layer and a smallest width above the largest width].
Regarding claim 18, Tsai teaches the integrated circuit structure of claim 17, wherein the smallest width is located below a top surface of the etch stop layer [fig. 4, the smallest width of the lower portion is located at and slightly below the top surface of the etch stop layer].
Regarding claim 19, Tsai discloses the integrated circuit structure of claim 17, wherein a footing of the conductive feature has a rounded corner [fig. 4, the lower portion has a rounded corner].
Regarding claim 20, Tsai teaches the integrated circuit structure of claim 17, wherein the etch stop layer includes one or more of aluminum nitride, aluminum oxide and silicon carbide [paragraph [0025], SiC].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eimori as applied to claims 1-3 above, and further in view of Chen et al. (US Pat. #9,905,509)
Regarding claim 6, Eimori fails to teach a barrier layer extending continuously through the dielectric layer and the top, middle and bottom etch stop layers. However, Chen teaches a via structure that is wider on the bottom with a dielectric above an etch stop layer structure and the via has a barrier layer extending continuously around said via [fig. 7, barrier 150, via 160,  dielectric 140, etch stop 130].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Chen into the method of Eimori by forming a barrier layer extending continuously through the dielectric layer and the top, middle and bottom etch stop layers.  The ordinary artisan would have been motivated to modify Eimori in the manner set forth above for at least the purpose of utilizing known materials to prevent diffusion of the conductive material into the dielectric and etch stop layers.  Also, the barrier layer improves adhesion [column 7, lines 41 and 42].
Regarding claim 10, Eimori in view of Chen teaches the semiconductor device of claim 1, wherein the via has a bottom surface and a top surface, and wherein the bottom surface has a larger area than the top surface [Chen, fig. 7, the bottom of 160 is wider than the top, having a wider bottom reduces stress during manufacturing and increases reliability, column 6, lines 16-20].
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claims 11, 12 and 16-20 above, and further in view of the following arguments.
Regarding claim 15, while Tsai shows the third width is larger than the second width they fail to specifically teach the dimensions including the third being 5-10% larger than the second.  However, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve a desired resistivity/conductivity performance of the via.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claims 11, 12 and 16-20 above, and further in view of Eimori (US Pat. #6,740,584).
Regarding claim 13, Tsai fails to teach the first width is larger than a smallest width of the via from top to bottom.  However, Eimori teaches a semiconductor device with a via structure having an upper portion above a boundary between a first dielectric and second dielectric and a lower portion below said boundary, the first width of the lower portion is larger than a smallest width of the via from top to bottom [fig. 16f, via 4/5, first dielectric 3, second dielectric 2, first width at the boundary between 2 and 3 is wider than the smallest width of 4/5].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Eimori into the method of Tsai by forming the lower portion such that the first width is larger than a smallest width of the via from top to bottom.  The ordinary artisan would have been motivated to modify Tsai in the manner set forth above for at least the purpose of increasing contact area and reducing resistance [Eimori, column 6, lines 39-42].
Regarding claim 14, Tsai in view of Eimori teaches the semiconductor device of claim 13, wherein the smallest width of the via locates within the first dielectric layer [Eimori, fig 16f, the smallest width of the via is within 3].
Allowable Subject Matter
Claims 4, 5, and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        




/JAEHWAN OH/Primary Examiner, Art Unit 2816